Citation Nr: 0614682	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Sjogren's syndrome 
as a result of radiation exposure.  

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for depression,  to 
include as secondary to Sjogren's syndrome.  

4.  Entitlement to service connection for fibromyalgia, to 
include as secondary to Sjogren's syndrome. 

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1961 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran withdrew his request for hearing before 
a Veteran's Law Judge in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran stated in his notice of disagreement dated in 
October 2002 that he is collecting disability benefits from 
the Social Security Administration (SSA).  The record also 
includes an award letter from SSA dated in December 1996.  It 
does not appear that the RO attempted to obtain these 
records, nor do the SSA records appear to be included in the 
claims file.  The SSA records may be pertinent to the claim 
on appeal.  Appropriate action to obtain all records 
associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the Social Security 
Administration and give appropriate consideration and weight 
to such evidence in determining whether to award or deny VA 
benefits).   

For the service connection claim involving Sjogren's 
syndrome, the veteran is asserting that his disability is due 
to radiation exposure during service.  In an October 2001 
statement, Dr. Silverman indicated that the veteran stated to 
him that he was exposed to radiation while working as a 
technician during military service.  According to Dr. 
Silverman, it is medically likely that the veteran's 
prolonged periods of radiation exposure while working as a 
technician during service may have involved directly in his 
causation of his primary Sjogren's disease.  Service 
personnel records show that from September 1962 through 
August 1965, the veteran served as a Bombing Navigation 
Systems Mechanic performing technical maintenance on SAC 
navigational systems.  

A crucial element of this case is the question of the kind of 
radiation and amount of radiation dosage received by the 
veteran while on active duty.   While review of the service 
personnel records obtained by the RO does not include any 
evidence that the veteran was monitored for exposure to 
ionization radiation during service, such as a DD Form 1141, 
it does not appear that the RO specifically asked for such 
information.  The veteran stated in his notice of 
disagreement and substantive appeal that during his service 
in the United States Air Force he was monitored with a 
dosimetry badge.  

The Court of Appeals for Veterans Claims (CAVC) has taken 
judicial notice that naval radar equipment emits microwave-
type non-ionizing radiation which is not subject to review 
under the ionizing radiation statute and regulations.  Rucker 
v. Brown, 10 Vet. App. 67 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.  If 
it is not shown that the veteran has been exposed to ionized 
radiation, the AMC/RO must consider the viability of these 
alternate theories of entitlement prior to any further 
adjudication by the Board.  Douglas v. Derwinski, 2 Vet. App. 
435 (1992).  See also Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  In this case, the RO adjudicated the 
claim without considering the alternative theory that  the 
veteran's exposure to non-iodized radiation during service 
caused his Sjogren's syndrome.  

As for the service connection claims involving hypertension, 
depression, and fibromyalgia, the veteran is essentially 
indicating that these disorders are secondary to his 
Sjogren's syndrome.  As such, these claims are inextricably 
intertwined with the Sjogren's syndrome issue currently on 
appeal.   The United States Court of Appeals for Veterans 
Claims (Court) has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Similarly, for the TDIU issue, this claim is inextricably 
intertwined with all the service connection claims currently 
on appeal.  Id.   

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the Social 
Security 
Administration and request copies of any 
decisions regarding and disability claims 
made by the veteran together with copies 
of all medical evidence associated with 
such claims.

2.	The AMC/RO should attempt to clarify 
with the Department of the Air Force, the 
type of radiation, if any to which the 
veteran was exposed during his service, 
given his MOS and duty stations.  Such 
documentation should be placed in the 
claims file.

3.  The AMC/RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources which may contain 
information of the veteran's claimed 
exposure to ionizing radiation have been 
contacted, and obtain any records which 
may reflect such exposure, to include a 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141).  Any 
such records obtained, and the veteran's 
statements concerning such alleged 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of the kind of radiation exposure and a 
dose estimate.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re- adjudicate 
the veteran's service connection claims 
and TDIU claim.  Specifically, the RO 
should adjudicate the Sjogren's syndrome 
claim on the basis of direct service 
connection, service connection based on 
nonionized radiation exposure, and ionized 
radiation exposure.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






